                                    CHRIS CONRAD
          — Consultant, Author, Court-qualified cannabis expert, Professional services —
                    PO Box 21106, El Sobrante CA 94820 USA • www.chrisconrad.com
                           Phone: 510-275-9311 • Email case@chrisconrad.com




                                                                       Report Date: July 12, 2021

To:       Raza Lawrence, Attorney at Law


Re:       Shasta Vista residents v Siskiyou County, Case 2:21-cv-00999-KJM-DMC


Dear Counselor;
Pursuant to your request, I am writing to memorialize my observations in the above matter.
1)    I have reviewed more than 2500 cannabis investigations, at least 42 of those in Siskiyou
      County, and qualified as a cannabis expert at least 350 times in at least 35 California
      counties, as well as in multiple federal courts and other States. At least eight of those
      qualified testimonies were in Siskiyou County. This can be detailed by viewing my
      curriculum vitae, available as a download from www.chrisconrad.com.
2)    I have reviewed at least 33 cases involving aerial surveillance for cannabis gardens.
3)    I have received training in marijuana cultivation at the Sensi Seed Bank gardens in
      Holland, Oaksterdam University and numerous conferences and public events. I have
      taught cultivation at events including national NORML conferences, the Hemposium
      stage at Seattle HempFest, several High Times’ Cannabis Cups and multiple other
      cannabis-themed events.
4)    I am advised that Siskiyou County Ordinances 20-13, 21-07 and 21-08 ban the sale of
      groundwater by local farmers to water truck operators who serviced the Shasta Vista
      Subdivision, which is located in the northeast portion of the county, and ban any
      vehicles carrying over 100 gallons of water on a list of roads in a separate Resolution,
      including the roads leading to the Shasta Vista Subdivision, effectively limiting drivers
      in that area to a maximum of 100 gallons of water per vehicle trip in order to dry up
      marijuana gardens believed to be concentrated in that area.
5) I have reviewed numerous documents your office provided in this matter, including the
   Siskiyou County Sheriff Department’s Fiscal Year 2021 Annual Strategic Plan, attached
   here as Exhibit A, which identifies numerous known, large-scale cannabis cultivation
   areas not subject to the water truck ban in the Siskiyou County Ordinances, and states that
Chris Conrad report, July 12, 2021                                                   Page 2

     the Shasta Vista Subdivision contains an estimated 80 cannabis cultivation sites out of an
     estimate of upwards of 2,500 cannabis cultivation sites in the County.
6)    Based on my experience, likely cannabis grows can be identified in satellite images on
      Google. I reviewed and examined the images provided to me by your office in the form
      of a document entitled, “Siskiyou County Cannabis Grows.pdf,” attached here as Exhibit
      B, which I have independently confirmed are satellite images on Google in the
      Hornbrook, California area, which is not one of the areas subject to the water truck ban.
      It is my opinion that these images show numerous large cannabis grows on Wolverine
      Road, Clark Road, and White Plain Road.
7)    I find those images to contain images similar to and consistent with those provided by
      law enforcement officers around the state in affidavits in support of search warrants and
      presented as credible evidence of large-scale cannabis cultivation operations.
8)    They are likewise consistent with images depicted in “Domestic Cannabis Intelligence
      Overview,” a Siskiyou County Sheriff’s Department report attached here as Exhibit A
      alleging concentrations of large-scale cannabis cultivation operations in the Shasta Vista
      Subdivision, which was apparently used as the basis for taking action to cut off its
      access to trucked-in water.
9)    These images individually and collectively are consistent with the strong probability that
      ground water has been and is being used to irrigate numerous, large and densely-
      concentrated cannabis gardens in other areas of the county, not subject to the water truck
      ban, including along the roadways depicted in the document, “Siskiyou County
      Cannabis Grows.pdf,” attached here as Exhibit B.
10) You have furthermore provided me with documents / business records for this case that
    include the affidavits of Lynn Enloe, Edward Szendrey, Stephen Griset previously filed
    with the Court in this case.
11) Mr. Edward Szendrey stated in his affidavit that he reviewed public records, visited the
    area, and interviewed locals, and that “Water from the Ellison farm also services the
    Shasta Vista subdivision.”
12) Mr. Stephen Griset, the well operator, stated in his affidavit, “In the early 1960s, when
    the land was subdivided, an easement was established that would allow water to be
    pumped from a well on the 283-acre parcel to the Mount Shasta Vista Subdivision. …
    Water I provided to water trucks never exceeded the same amount of water I pump
    every year from April to October, for irrigation.”
13) Mr. Lynn Enloe, a groundwater expert who specializes in this field, stated in his affiavit,
    “All these wells have been producing for fifty years without affecting any water table.
Chris Conrad report, July 12, 2021                                                   Page 3

     The wells on the Griset and Ellison farms are not affecting the water table. … The
     source of the aquifer in question is melted snow from the north side of Mt. Shasta. Mid-
     summer, there is still frozen snow on the mountain. Because of being so close to the
     source, this aquifer is replenished much more quickly than other aquifers with further
     sources.”
14) Mr. Szendrey also interviewed Mr. Enloe and encapsulated their conversations in his
    affidavit. He included Enloe’s observation that local water “shortages are not due to
    water use by the farmers. He reported the farmers consume the same amount of water
    each year regardless if it is sold to others or used on their crops. The water being sold is
    diverted from crop production. These farmers turn on their pumps in the spring and turn
    them off in the fall and during the time the pumps are on, water is pumped
    continuously.”
15) As to the water being used for crop production, purchasing water for growing cannabis
    would consume less water than many other common agricultural crops and products.
16) I am aware that law enforcement often relies on an out-of-date and discredited 2015
    report by the California Department of Fish and Wildlife claiming that cannabis plants
    require five to 10 gallons per day every day of their growth cycle. Only rarely, during
    the final phase of its flowering cycle, does a plant consume anything close to that
    amount per day. In fact, a seedling may require less than half a cup of water per day and
    an adult plant may consume less than a gallon a day at its peak usage.
17) A 2020 report from New Frontier Data in partnership with Resource Innovation Institute
    and the University of California, Berkeley, concludes that “while the state’s orchards use
    nearly 7 million acre-feet of water, and rice fields use nearly 5 million acre-feet, the
    state’s lucrative cannabis industry only uses 3,000 acre-feet, making it the most water-
    economical crop among the state’s top revenue crops.”
    (https://info.newfrontierdata.com/cannabis-h2o)
18) Swami Chaitanya is a Northern California cannabis cultivation expert, who provides the
    following calculation on water consumption for cannabis, as a farm crop, using an
    eighth of an ounce of dried flowers, about 3.5 grams, as a typical serving size for
    marijuana. “Each eighth then requires 1.875 gallons of water (24,000 gallons divided by
    12,800). It has been widely reported that producing a pound of beef requires at least
    1,500 gallons of water. Wine uses between 180 and 400 gallons per bottle. Almonds
    need one gallon per nut or about 100 gallons per can, broccoli takes about five gallons
    per head and avocados about 75 gallons per pound.”
19) Natalynne DeLapp, executive director of the Humboldt County Growers Alliance,
    recently said that, “Another way to look at thirstiness is to consider how much output is
Chris Conrad report, July 12, 2021                                                  Page 4

     produced by a single gallon of water. For other crops like tomatoes, lettuce or almonds,
     a gallon of water produces between a tenth of a cent to two cents of value in yield. For
     cannabis, a gallon of water produces nearly $7 worth of value. In that sense, cannabis is
     by far the most water-efficient agricultural product in California.”
20) Van Butsic and Ted Grantham are co-directors of University of California Berkley’s
    Cannabis Research Center and adjunct fellows at the Public Policy Institute of
    California’s Water Policy Center, who published a recent study on the topic.
21) Their report, “Water Use in Cannabis Agriculture” (https://crc.berkeley.edu/wp-
    content/uploads/2020/12/CRC_Brief_WaterUse_2020_1205.pdf) states that, “Cannabis
    uses a similar amount of water per acre as other agricultural crops in California” Bustic
    noted that, based on their study, “Legal outdoor production uses about the same amount
    of water as a crop like tomatoes.”
22) California NORML calculates an average of 0.72 gallons of water is needed to produce
    a gram of marijuana, no matter how many plants are grown or how big they are.
    Smoking a “joint” of cannabis consumes about 1/2 of a gram, meaning a dose of smoked
    marijuana requires less than half a gallon of water. A hamburger requires over 100
    gallons of water to produce, and a serving of rice takes around 50 gallons.
    (https://www.canorml.org/cal-norml-challenges-fish-wildlife-figures-on-marijuana-
    water-consumption/).
23) Moreover, it must be noted that growing cannabis for personal use does not require any
    more water than growing it for commercial purposes and that people require water for
    other domestic purposes, not merely to grow garden crops.
24) Szendrey cited data in his affidavit showing that housing “4,000 people in the Siskiyou
    County Hmong community would require 329,200 gallons of water a day for domestic
    use using the nationwide average, or 469,000 gallons of water a day (4,960 truckloads of
    100 gallons each) using the California average. … The current ordinance bans over 100
    gallons of water from being transported on certain roads without a special permit.”
25) That domestic usage requires delivering more than one truckload of water per resident
    per household per day, generating an enormous amount of vehicle traffic in the affected
    area, being imported from farther away.
26) I am informed by the People v Kelly (S164830) decision, as well as Trippet, Mower and
    Wright, that the quantities in HSC 11362.77(a) represent a safe harbor, not a limit on
    patient immunity, and that HSC 11362.5 qualified patients in California have limited
    statutory immunity to lawfully possess and cultivate a reasonable amount of cannabis
    that is necessary for a patient’s medical purposes.
Chris Conrad report, July 12, 2021                                                      Page 5

27) Szendrey observed in his affidavit that “Shasta Vista Subdivision [comprises] residents,
    the majority of whom are of Hmong descent. Currently over 1,000 persons of Hmong
    descent own and live on lots within the subdivision, and approximately 4,000 persons of
    Hmong descent live in Siskiyou County.”
28) As a cannabis expert witness, I have worked on a number of cases involving Hmong
    people’s use of medical marijuana and I am aware that they often use techniques like
    cannabis flower baths, which require significant amounts of cannabis.
29) California HSC 11362.77(b) provides that a physician may authorize a greater quantity
    as being within the statutory safe harbor to meet a particular patient’s medical need.
30) I have personally examined and corroborated physician approvals for up to 99 plants per
    patient and, on rare occasion, more than that.
31) I am highly sensitive to and respectful of the County’s desire to conserve water and
    protect the water table, and offer some specific suggestions regarding gardening.
32) For purposes of reducing water use in gardens, options exist for growing any crop.
    Greenhouses reduce transpiration and evaporation of moisture. Farmers can use rain
    catchment, or even drainage recapture / re-use, which may require filtration. Outdoor
    growers can use mulch, humus, compost, worm castings, compost tea and other natural
    systems to retain moisture by building the soil’s health.
33) Specific to cannabis, water can be saved by using light deprivation grows or auto-flower
    plants harvested before heat of fall, then the land left fallow. Likewise, using feminized
    cannabis seeds and pre-sexing plants will prevent water resources being used for male
    plants that will only be culled from the garden.
I, Chris Conrad, declare under penalty of perjury that the foregoing is true and correct except as
to those matters stated under information and belief, and as to those, I believe them to be true.
                                     Sincerely,



                                     Chris Conrad
EXHIBIT A
                                    Fiscal Year

                                        2021

                               Annual Strategic Plan

State/Local Agency Name:

   I.    Domestic Cannabis Intelligence Overview:
         A. Self Assessment – Summary of the previous year’s activities and if
            the agency met last year’s Annual Strategic Plan goals (include
            general statistical and expense results). Explain any reasons for a
            significant rise or drop of eradication statistics from previous season.


Siskiyou County’s eradication efforts continue to focus on both the cultivation of
marijuana on public lands and marijuana being cultivated on private property. One
full time Sergeant is assigned to marijuana investigations on both public and
private land and one full time Detective is assigned to investigate marijuana
cultivated on private lands only.

Public Land sites have increase for 2020. I have done two flights in the Forest and
located two large marijuana cultivation sites. One on the Six Rivers National
Forest and another on the Klamath National Forest. These sites are schedule for
entry and eradication at the end of the August. A fire in the Humboldt County area
has prevented me from following up on good tips on potential sites in the Trinity
Alps Wildness area. Hispanic continue to be the groups found cultivating
marijuana on public lands.

Private land marijuana cultivation sites have exploded in 2020. We have had
issues for the past three years with private land grows. In the past many of these
were 99 plant outdoor marijuana cultivation sites. In 2020 we have seen an
explosion of greenhouses/hoop houses along with an increase in the number of
plants being cultivated. It appears that the first grows are going into the
greenhouses/hoop house in early March. These grows are being harvested fully
mature in June and being replanted, for another harvest in September/October. In
addition to the outdoor plants that are put into the ground around mid to late June.
The standard we are seeing consistently is two greenhouses and outdoor. The
below photos are just a snap shot of one area they we are dealing with in Siskiyou
County. These photos were taken on 07/18/2002. This is a brand new area we
refer to as Stock Trail. Prior to this year there was not one marijuana cultivation
site in the area.
These photos are of an area refer to as the Mount Shasta Vista sub-division. This
is one 600-acre parcel that has been divided into 80 plus cultivation sites. In
addition, it is safe to say that pretty much every parcel surrounding this one is
being used for the sole purpose of cultivating hundred if not thousands of
marijuana plants
We are dealing with all different ethnic groups (Hmong, Hispanic, Bulgarian,
Caucasian and Chinese) on private land but have seen the largest increase in
Chinese working at many private land sites. community. Siskiyou County Board
of Supervisors declared a local state of emergency in October 2018, due to the
large numbers of marijuana cultivation sites in Siskiyou County and the dangers
they bring to the communities that are being effected. This local state on
Emergency is still in effect.

At this point in the year 2020, Siskiyou County has eradicated 68,293 marijuana
plants and seized 5022 pounds of processed marijuana. We have arrested 54
suspects related to the cultivation of marijuana and seized 11 firearms. The major
increase has been in the U.S. Currency that has been seized to this point
$188,469.00 has been seized.

For 2020 we received $128,000.00. We used $47,000.00 for contract helicopters
to fly recon and long line missions. 27,000.00 is being used for the purchase of a
UTV and $54,000.00 will be used to cover additional overtime expenses and
miscellaneous equipment such as protective clothing/uniforms, gloves and boots.
GPS units, chainsaws, cutters and other essential gear.

Without DCESP funds we would be forced to rely on county general funds. This
would impose an extreme hardship on the county as the county is already facing a
short-fall, in addition Covid 19 issues have effect our county financial issues
greatly.

Honest self-assessment, I would have to say we are getting to about 10 percent of
the cultivation sites in our county. I would estimate upwards of 2500 illegal
marijuana cultivation site in Siskiyou County. Without funds we would be forced
to rely on county general funds. This would impose an extreme hardship on the
county as the county is already facing a short-fall in the current and last fiscal year.

We know the majority of the marijuana that is cultivated in Siskiyou County is
being taken out of the state. We have assisted many Agencies from out of the state
regarding marijuana investigations that originated from Siskiyou County.
B. Current Projections – Degree of problem in your Area of
   Responsibility (AOR), general geographical locations of major
   cultivation (regions/counties/towns/sub-division/parks),
   identify/association of violators (individuals and organizations),
   and level of sophistication (e.g., booby-traps/alarms, etc.)

   I think Public Land sites will continue to be an issue, maybe not to the
   extend they had been in the past but we will still need to be vigilant
   for public land activity which would involve placing surveillance
   cameras out on rural back roads and using contract helicopters for
   overflights. Siskiyou County is the fifth largest county geographically
   in California. 60 percent of Siskiyou County is comprised of five
   National Forests, which include the Klamath National Forest, Shasta-
   Trinity, Modoc, Six Rivers and the Rogue-Siskiyou. We also have the
   following wilderness areas, Marble Mountain Wilderness, Trinity
   Alps Wilderness and the Russian Wilderness. All these areas are
   rugged and would be next to impossible to locate Public land
   cultivation sites without the use of helicopters for overflight.

   On Private Lands I foresee another increase in marijuana cultivation
   sites. We have major issues in three rural subdivisions known as the
   Mt. Shasta Vista, Pleasant Valley Highlands and Klamath River
   Country Estates. I am also find more single rural sites on private land
   then I had. I know the adjacent land to the Stock Trail has recently
   sold. This is another very large parcel that had been a horse rescue
   ranch. I anticipate it being overrun with marijuana cultivation sites in
   2021.

   Unfortunately, the state laws of California do not provide much of a
   deterrent for the illegal cultivation of marijuana to quote cultivators I
   have dealt with “the reward is worth the risk”.
           C. Percentage of Enforcement Spent On:        Public Lands vs. Private
              Lands

                       Outdoor Cultivation vs. Indoor Grows

                          Public Lands 15%         Private Lands 85%

                          Indoor Grows 10%         Outdoor Cultivation 90%



   II.     State / Local Eradication Suppression Program:
           A. Agency Point of Contact (POC):
              Name: Cory Persing
              Title: Sergeant
              Telephone No.: 530-598-2917
              Email Address: cory.persing@siskyousheriff.org
              Address Line 1: 305 Butte Street
              Agency ORI Number: CA0470000
              City: Yreka
              State: CA
              Zip Code Plus Four: 96097-

         1. Resources available from your agency: aircraft, manpower, funding,
            etc.

1 full-time Sergeant1 full-time Deputy and 3 part time Reserve Deputies (when
available). For both Public Land and Private Land sites we seek the assistance of
the U.S. Forest Service, Bureau of Land Management, California Fish and
Wildlife, California National Guard, Environmental Scientist, California State
Water Board, CAL DOJ Task forces and, other local allied agencies.

Air support is provided by private contractors. Helicopters are used for air
reconnaissance of public lands and for long line missions in areas that we are
unable to get trailers into, both public and private. The private contractors are
funded 100% by DCESP funds. Air reconnaissance is essential to our operations.
Many private property sites are not being gate off denying access to the area. The
only way we make our observation of illegal marijuana cultivation is from the air
National Guard is used for reconnaissance on occasion and the California Highway
patrol can assist when executing search warrant service and with very limited
reconnaissance. We are also using CAMP for missions and depending on
availability limited reconnaissance.

Siskiyou County is relying heavily on assistance from allied agencies for personnel
as we have limited personnel ourselves and have difficulty just filling our patrol
shifts.

Siskiyou County receives funding from the U.S. Forest Service and DCESP funds.
These funds are used to cover Helicopter flight time, overtime pay and purchase
much needed equipment such as uniforms, boots, hydration packs, cutter/loppers,
gloves, surveillance cameras and essential gear that the county does not have
budgeted and will not cover.

Siskiyou County currently has 4x4 vehicles assigned to marijuana team members,
two dump trailers surveillance camera/trial cams. DCESP funds are used
judiciously and are essential to the seizure of nearly 1/2 a billion dollars’ worth of
illegal marijuana plants and processed marijuana that would have ended up in
various states and jurisdiction with in the United States.


      2. Methods your agency uses for eradication program: air search,
         informants, public awareness, intelligence, prosecutions, asset
         removals, etc.

Siskiyou County uses CAMP, private contractors and I have used California
Highway Patrol helicopters to long line loads. 90 percent plus of public land sites
are located by helicopter reconnaissance. Approx. 50 percent of private land sites
are located via helicopter overflight.

Personnel hike into public land sites attempting to capture suspects as much as
possible. After the site is secure both private and public sites we have to do an
evaluation of the grow site and determine if it is contaminated with pesticides or
other chemicals. The plants are cut down by hand, depending on the location the
plants are loaded by hand into nets and flown out to a landing zone where the
plants are loaded into a dump trailer or dragged by hand and hand loaded into the
dump trailer. The plants are then transported to a secure area to be destroyed.

Most cultivations site are located in extremely rugged terrain, which makes
seizures extremely difficult.

The past years we have improved our capabilities by purchasing two dump trailers
with DCESP fund. We also using are County Roads Department dump trucks and
back hoes to increase our load capacities and reduce personal labor.

The mere cultivation of marijuana in California is a Misdemeanor crime. Which is
commonly reduced by the courts depending on the severity. We are getting the
best results for prosecution when we combine our efforts with California Fish and
Wildlife Environmental Scientists and or the California Water Board. Violations
of these agencies codes and regulations in conjunction with the cultivation of
marijuana are felony violations that we have been working with our local District
Attorney to pursue these violations.


         B. Who is your agency POC for the DEA Internet Capability
            Endeavor (DICE):1
            Name: Cory Persing
            Title: Sergeant
            Telephone No.: 530-598-2917
            Email Address: cory.persing@siskiyousheriff.org
            Address Line 1: 305 Butte Street
            Address Line 2:
            City: Yreka
            State: California
            Zip Code: 96097
             Summarize how your agency will, with its own law enforcement
             personnel and employees, perform the activities and duties
             described below:

             1. Gather and report intelligence data relating to the illicit
                cultivation, possession, and distribution of cannabis.

Detectives assigned to this position maintain files on all suspected illegal
marijuana activities, received from the public, informants, patrol contacts, and self-
initiated operations. This information is disseminated with other agencies both
federal and local; Detective will enter stats in DICE and forward information to the
DOJ fusion centers in Oregon and California. Information will be evaluated and
shared with applicable intelligence gathering sources such as WSIN.

             2. Investigate and report instances involving the trafficking in
                controlled substances.

Each Detective is required to generate a report on all suspected illegal activities;
cases will be worked using the appropriate resources. Narcotic investigations are
frequently initiated by patrol division, which are then forwarded to the Detectives
for further investigation. Typically, these cases require multi-agency efforts,
through regional cooperation to be successful. Siskiyou County has developed a
working information-gathering relationship with all state and federal agencies
within the county, and within the state of Oregon. Siskiyou County currently is a
member of a regional marijuana suppression program with Shasta and Tehama
counties. The county is an active member within the NSMIT program, which
allows for further investigation outside of Siskiyou County.


             3. Provide law enforcement personnel for the eradication of illicit
                cannabis located within AOR.

Eradication efforts are handled with Siskiyou County personnel and the assistance
of local, state and, federal agencies. Our staffing level are so low that we cannot
dedicate any further personnel then the Detectives that are assigned to the
marijuana team. Deputies and Jail staff volunteer for overtime to come out and
assist with eradication.
             4. Make arrests and refer to the appropriate prosecutorial
                authority cases for prosecution under controlled substances
                laws and other criminal laws.

We believe in attempting to arrest suspect’s at all illegal marijuana cultivation sites
with the option of citing the suspects with a court date or filing charges with the
District Attorney’s Office, depending on the violations that are found. In the past
several years all of our public land arrestees have been prosecuted federally.

             5. Send required samples of eradicated cannabis to the National
                Institute on Drug Abuse (NIDA) Potency Monitoring Project.

Random samples are collected throughout the season from both outdoor DTO sites
and indoor and/or greenhouse commercial operations that are suspected to yield
high percentages, for submission to NIDA.

             6. Submit to DEA quarterly expenditure reports.

Quarterly reports will be submitted by the Department Fiscal Officer and stats will
be entered in DICE by Detectives.


          C. Requirements for DEA Funding: denote amount of funding for each
             category requested by your agency to accomplish program goals.
             Note: Final allocated funds will be determined by DEA/HQS and is
             based on the agency’s abilities, effectiveness, and program objectives.
             All expenditures for equipment and supplies/materials will require
             prior approval by DEA Headquarters.

             Operational Funds                                     Amount
          a. Aircraft Expenses                                     $70,000.00

          b. Clothing & Protective Gear                            $5,000.00

          c. Container/Space Rental
          d. Equipment2                                         $15,000.00

          e. Miscellaneous Commercial Contracts

          f. Overtime                                           $60,000.00


          g.   Supplies/Materials2
          h.   Training
          i.   Travel/Per Diem
          j.   Vehicle Rental
                                            Total               $150,000.00

          D. Audits: Grantees and sub-grantees are responsible for obtaining
             audits in accordance with the Single Audit Act of 1984 and federal
             agency implementing regulations. An independent auditor, in
             accordance with generally accepted government auditing standards
             covering financial and compliance audits, shall make the audits

                          Date of agency’s last audit:

   III.   Explain how your agency plans to coordinate with other Government
          Agencies (Program Participation and Resource Commitments):

          A. U.S. Forest Service

Informational sharing, and operational planning, and mission execution through
combined resources, coordinated parallel investigations and interdiction operations
of high drug trafficking areas. A large percentage of the county topography is
public lands administered by USFS law enforcement. Siskiyou County has limited
resources and depends heavily on outside assistance from State and Federal
agencies. I have a close working relationship with the local forest service
personnel.
         B. Bureau of Land Management

Information and case investigation will be conducted with BLM in the same
manner as it is with USFS. I again have a close working relationship with BLM
personnel.

         C. National Guard

Siskiyou County has been coordinating successfully with the California National
guard for air assets for several years. Both fixed-wing and helicopter over flights
have been used resulting in substantial success to the eradication missions. The
Marijuana Team would like to request additional air and ground support to assist
with cartel operations. The use of CDJTF resources is instrumental in intelligence
gathering, interdiction, and execution of these missions. California National Guard
has been instrumental in our private property operations by providing ground
personnel to assist with eradication efforts

         D. Civil Air Patrol

Siskiyou County rarely interacts with Civil Air Patrol but does maintain a list of
resources



   IV.   Explain how your agency will support Statewide Intelligence
         Sharing:
         A. Central repository or collection ability for eradication statistics.

Detectives routinely submit information to California DOJ fusion centers for
dissemination, monthly statistics are submitted to DEA. Currently Siskiyou County
is a member of the North State Marjory Investigative Team with DOJ, BLM, DEA
and CHP. WSIN component is utilized for de confliction and information sharing
         B. Intelligence and trends (cultivators, traffickers, distribution, etc.)


Siskiyou County has been actively involved with sharing of intelligence with state
and federal agencies. Historically suspects have been making supply runs from the
Central Valley areas of California, to Siskiyou County marijuana gardens.
Currently Siskiyou County has an agent /officer assigned to the NSMIT program,
as a member of this regional task force it is anticipated these combined resources
will continue to assist in the dissemination of information and facilitate eradication
and prosecution efforts.


   V.    List equipment your Agency proposes to purchase this year with
         DCE/SP Funds:

   I will be requesting to purchase and enclosed trailer approx. 16 foot in length
   approx. $15,000.00, to store the recent UTV purchase in. We are very limited in
   covered storage. An enclosed trailer would allow us to store and protect the UTV
   and all essential equipment out of the elements. It would also allow for a quicker
   and more efficient deployment with the UTV and all essential gear stored inside
   one trailer.

         Note: DCE/SP funds are intended to be used to purchase supplies and
         equipment directly related to the program activities. Though
         equipment/supplies may be specifically itemized in the Annual Strategic
         Plan, they are not automatically approved for purchase. LOA equipment
         purchases should not exceed 10% of its allocated funds. Any exemption
         require DEA Headquarters approval. All expenditures for equipment
         and supplies/materials will require prior approval by DEA
         Headquarters.
   VI.   Training Requirements:
         A. Name of Agency Training Coordinator:
            Name: Lt. Darrell Frost
            Title: Lieutenant
            Telephone No.: 530-842-8300
            Email Address: darrell.frost@siskiyoucountysheriff.org
            Address Line 1: 305 Butte Street
            Address Line 2:
            City: Yreka
            State: California
            Zip Code: 96097

         B. Describe any training your agency intends to conduct this year to
            include cannabis detection and eradication schools for other Federal
            agencies, National Guard, and state/local officers.3

Helicopter short haul certification and recertification spring 2020

Educate personnel being used to make entry and eradicate marijuana of the dangers
presented by the chemicals that are being used in these sites and how they can
affect the individual’s health. Educate personnel on steps that should be taken to
clean equipment and prevent exposure to their families.

Medical marijuana training to educate investigators how to tell the difference
between marijuana possessed for medical need and that possessed for the purpose
of sales. This is required in the state of California to testify as an expert.


   VII. Targeted Investigatons:
        A. Summary of law enforcement activities which your agency is
           conducting and/or plans to initiate during the year.


Siskiyou County will utilize the following programs and operations to augment the
eradication effort:
Seize/forfeit assets and proceeds, including land derived from the cultivation and
trafficking of marijuana, in accordance with federal and state guidelines.

Air and ground reconnaissance of suspected sites and areas of historical operations

Use of informants and buy programs

Promotion of public awareness through drug demand reduction programs

Gather and disseminate intelligence related to marijuana cultivation and trafficking
activities. To identify individuals or organizations (DTO) who are involved and
coordinate through appropriate agencies or resources.

Provide investigative support for cases having federal and state prosecutorial
potential.


         B. Summary of special or enforcement operations that your agency
            intends on conducting during the year.

Multi-agency eradication and interdiction operations within both State and rural
highways coordinated. Siskiyou County Sheriff’s do the majority of on-highway
interdiction in Siskiyou County and DCESP funds are used to supports theses
operation.

 The department will increase its daytime and nighttime interdiction efforts
especially within the Highway-96 and 97 corridors which are main arteries for
drug trafficking. It is hoped that a multi-agency sweep of these area will be
conducted during elevated activity levels.

The Sheriff s Department will coordinate with NSMIT, and surrounding counties
to enhance eradication efforts through State and regional cooperation.

I plan on conducting more back to back multi day operations focusing on our
problem areas combined with night time interdiction.
   VIII. National Environmental Policy Issues (describe if applicable)4:

The environmental issues Siskiyou County is currently facing that are directly
related to the cultivation of marijuana are the diversion of creeks and springs,
moving water from one water shed to another water shed. The use of fertilizers
and illegal pesticides, herbicides, rodenticides being used on both public and
private lands. They are contaminating local creeks, stream and rivers. The
dumping of trash, fuel and oil spills are all effecting the wildlife and watersheds in
our area.

For assistance, please contact your State DEA DCE/SP Coordinator or DEA
DCE/SP Regional Contractor.



          ___________________________________________________

   Signature and Date of Agency Official Approving Annual Strategic Plan

                          (PLEASE SIGN IN BLUE INK)

   Printed Name and Title of Agency Official Approving Annual Strategic Plan

                    KARL G. HOUTMAN, UNDERSHERIFF.

FOOTNOTES

   1. Web-based DEA Internet Capability Endeavor (DICE) and TFOs with
      Firebird access to the DEA Analysis and Response Tracking System
      (DARTS): Effective in 2012, all participants in the DCE/SP are required to
      use DICE or DARTS for reporting statistics (on each incident), submission
      or reportable intelligence, deconfliction, and for the sharing of information.
   2. None of the Asset Forfeiture Funds allocated to you may be used to purchase
      promotional items, gifts, mementos, tokens of appreciation, or other similar
      items. These will include items justified as training aids if they are
      embossed, engraved, or printed with the agency or program logos. All
      expenditures for equipment and supplies/materials will require prior
      approval by DEA Headquarters.
   3. Web-based DEA Internet Capability Endeavor (DICE) and TFOs with
      Firebird access to the DEA Analysis and Response Tracking System
      (DARTS: Effective in 2012, all participants in the DCE/SP are required to
   use DICE or DARTS for reporting statistics (on each incident), submission
   or reportable intelligence, deconfliction, and for the sharing of information.
4. The National Environmental Policy Act (NEPA) requires federal agencies to
   consider the potential effects on the human environment of major federal
   actions. Pursuant to NEPA, DEA has published regulations under which
   manual eradication is normally categorically excluded from further analysis,
   while herbicidal eradication normally requires preparation of an
   Environmental Assessment (EA). Any proposed use or funding of
   herbicides should be described in this section.
E HB   B
Clark Road, Hornbrook, CA
Wolverine Road, Hornbrook, CA
Wolverine Road, Hornbrook, CA
Appolusa Place and Palamino Road, Hornbrook, CAA
Whitepine Road, Hornbrook, CA
Whitepine Road, Hornbrook, CA
Whitepine Road, Hornbrook, CA
Whitepine Road, Hornbrook, CA
